Citation Nr: 0428103	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  04-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected status post 
reconstructive surgery ACL, left knee, with instability.

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
granted service connection for status post reconstructive 
surgery ACL, left knee, with instability (left knee 
disability) and assigned an initial 10 percent evaluation, 
effective July 17, 2002.  The veteran perfected an appeal to 
the Board challenging the propriety of the initial 10 percent 
evaluation.

Because the veteran disagreed with the initial rating 
assigned for her left knee disability, the Board has 
recharacterized these claims as reflected on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her March 2004 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board (now known as a Veterans 
Law Judge) at the local VA office.  Although the veteran 
initially agreed to testify at a videoconference hearing in 
lieu of a hearing held before a traveling Veterans Law Judge, 
prior to the date of the videoconference hearing, the veteran 
clarified that she wished to testify in person before a 
Veterans Law Judge at a hearing held at the local VA office.  
Accordingly, this case must be remanded to afford the veteran 
the opportunity to appear at such a Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


